Citation Nr: 1820637	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to March 1989.   Prior service was active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in September 2015 via videoconference.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In February 2016, the Board remanded this matter for further evidentiary development.  The notice having been provided and Statement of the Case (SOC) issued, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 



FINDINGS OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The RO provided timely notice in its letter dated May 2016 that met the requirements.  The notice included all criteria for individual unemployability and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The file contains the Veteran's service personnel and treatment records, identified or submitted records of private and VA medical care, and the reports of the VA examinations in November 2009 and May 2014.  The Veteran has not identified any additional available, outstanding records.  As such, VA has satisfied its duty to assist with the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

With respect to TDIU, the duty to assist does not require obtaining a medical opinion regarding the combined impact of all of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  A TDIU determination is a factual rather than a medical question, and thus is an adjudicative determination made by the finder of fact. Geib, 733 F.3d at 1354.  The need for a combined-effects opinion is to be determined on a case-by-case basis and depends on the evidence of record at the time of the decision.  Floore, 26 Vet. App. at 376.  In this case, the VA examinations of record provide functional assessments of the Veteran's service-connected disabilities, and thus provide sufficient evidence for the Board to make a decision with regard to TDIU.

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  In addition, based in part on the evidence presented at the hearing the matter was remanded for additional development.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017). 

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In this case, the Board notes that the Veteran's service-connected disabilities include degenerative disc disease of the cervical spine, rated at 20 percent disabling from May 27, 2008; and right shoulder osteoarthritis, rated as 10 percent disabling from May 27, 2008.  The Veteran's combined disability rating is 30 percent from May 27, 2008.  As such, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  

Thus, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran asserts that his work-related problems began following a motor vehicle accident in May 1988.  The Veteran reported in a statement dated June 2008 that he had to resign from his position as a recruiter in the Hawaii Army National Guard due to his service connected right shoulder osteoarthritis.  He subsequently stated in December 2009 and at the September 2015 Board hearing that his pain increases when he sits at the computer, lifts, or pushes objects.  At the Board hearing, the Veteran further testified that he sometimes requires assistance to dress himself, and is unable to be on a computer for an extended period.  

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.   

The November 2009 VA examiner indicated that the Veteran was retired and cared for his sons who were sick.  The Veteran indicated that flare-ups impair his ability to perform his daily functional activities for self-care but the VA examiner noted the conditions do not impair daily functional activities if he does not experience a flare-up.  The May 2014 VA examiner opined that the Veteran's shoulder condition has a moderate, negative effect on usual occupational and daily activities due to pain and decreased mobility.  Accordingly, while the VA examination reports indicate some occupational impairment, they do not indicate that the Veteran is unable to secure gainful employment.  Further, the 30 percent schedular rating recognizes the industrial or commercial impairment resulting from his service-connected disabilities.  

The record reflects the Veteran's treating VA physician completed a Disability Benefits Questionnaire (DBQ) on behalf of the Veteran in September 2015.  He opined that the amount of severe pain and incapacitating episodes the Veteran experiences "probably add up to several months a year."  The VA physician opined the Veteran would not be able to hold down substantially gainful employment.  In a clarification letter dated September 2015, the treating VA physician stated that he did not prescribe bed rest for the Veteran.  The VA physician indicated the Veteran cannot turn his neck to be able to drive, neck pain interferes with sleep, and that he needs assistance with getting dressed.  

As the Board found in its February 2016 decision, the VA physician's opinion regarding incapacitating episodes were based upon the reported estimates by the Veteran and his wife.  Moreover, the opinion that the Veteran is unable to maintain substantially gainful employment is outweighed by the competent objective evidence of record, as well as statements by the Veteran regarding the circumstances behind his decision to retire and his level of functioning.  

As discussed above, the Veteran did not complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Nevertheless, the evidence reflects that while the Veteran was reportedly asked to resign from his full-time position as a National Guard recruiter, he noted in October 2010 that he remained with the National Guard on a part-time basis.  During this period, VA outpatient treatment records dated December 2012 indicate the Veteran worked at Hawaiian Telecom from 1995 to 2007, and left in 2007 "due to being forced out."  The Board notes the Veteran reported to the VA psychological examiner in November 2009, however, that he left work with the telephone company when his youngest son needed the Veteran's help.  Thereafter, the Veteran reported that he worked for Sprint in Utah from 2007 to 2009, and thereafter lived in San Antonio from 2009 to 2011 to help his eldest son, and subsequently returned to Hawaii in April 2012.  At the May 2014 VA psychological examination, the Veteran noted that his wife had asked his supervisor to ask him to retire, which the Veteran consequently did.  Thus, while the Veteran reported that he has experienced work-related problems since his in-service motor vehicle accident in May 1988, the Veteran was able to obtain employment in the private sector and did not leave due to symptoms associated with his service-connected disabilities.  

The record reflects the Veteran testified at the February 2016 Board hearing that it is difficult for him to hold objects in his hand as he sometimes drops them, has numbness in his feet, and that he has pain in his fingers from using the computer.  However, while the Veteran may have difficulty performing sedentary activities due to hand and foot problems, those were found to be non-service connected disabilities.  The asserted numbness and pain symptoms were not found to be associated with a current disability as discussed in the February 2016 Board decision.  The competent objective evidence of record reflects that the reported hand and foot problems are not related to the service-connected cervical spine and right shoulder disabilities.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Thus, the most probative evidence of record demonstrates that the Veteran's service-connected degenerative disc disease of the cervical spine and right shoulder osteoarthritis do not preclude him from sedentary employment.  The Board notes the Veteran's highest level of education is six years of college and that he has specialized training and skills in information technology and human resources.  

The Board acknowledges that the Veteran's service-connected disabilities have some effect on his occupational impairment.  However, the 30 percent schedular rating recognizes the industrial or commercial impairment resulting from his disabilities.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is not unemployable due solely to service-connected disabilities, and hence referral for extraschedular TDIU under 38 C.F.R. § 4.16 (b), is not warranted.


ORDER

Entitlement to TDIU due to service-connected disabilities is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


